        Case 19-41624           Doc 13 Filed 06/21/19 Entered 06/21/19 23:42:52                        Imaged
                                      Certificate of Notice Pg 1 of 3


                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Missouri
                                        Thomas F. Eagleton U.S. Courthouse
                                       111 South Tenth Street, Fourth Floor
                                               St. Louis, MO 63102


In re:                                                            Case No.: 19−41624 − A705
Mary Elizabeth McGee                                              Chapter: 7
Debtor(s)



                                             DISCHARGE OF DEBTOR(S)


It appearing that the debtor(s) is/are entitled to a discharge,
IT IS ORDERED THAT:
The debtor(s) is/are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).

The holder of any claim for unpaid pre−petition child support is entitled to have the Trustee provide such creditor
with notice of the creditor's right to use the services of the state child support enforcement agency and supply such
creditor with the address and telephone number of the state child support enforcement agency and an explanation of
the creditor's rights to payment in the bankruptcy case. Any creditor may request such notice and information by
writing the Trustee. Such creditor is further entitled to have the Trustee provide the creditor with (i) notice of the
granting of the discharge, (ii) any last known address of the debtor, (iii) the debtor's most recent employer, and (iv)
information concerning other claims on which the debtor may be liable following the discharge. Failure to request
such information from the Trustee shall be a waiver of the right to receive such notice from the Trustee.


                                                                  BY THE COURT


                                                                  U.S.Bankruptcy Judge




Dated: 6/18/19
St. Louis, Missouri
Rev. 12/17 3180




                      SEE PAGE 2 OF THIS ORDER FOR IMPORTANT INFORMATION.
        Case 19-41624           Doc 13 Filed 06/21/19 Entered 06/21/19 23:42:52                        Imaged
                                      Certificate of Notice Pg 2 of 3

                                EXPLANATION OF BANKRUPTCY DISCHARGE
                                         IN A CHAPTER 7 CASE

      This court order is not a dismissal of the case and it does not determine how much money, if any, the trustee
will pay to creditors.
Collection of Discharged Debts Prohibited
      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtors. [In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtors' property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. This
discharge does not stop creditors from collecting from anyone else who is also liable on the debt, such as an insurance
company or a person who cosigned or guaranteed a loan. Also, a debtor may voluntarily pay any debt that has been
discharged.
Debts That are Discharged
       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes applicable only to cases filed after October 17, 2005;

     c. Debts that are domestic support obligations applicable only to cases filed after October 17, 2005;

     d. Debts for most student loans;

     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

     f. Debts for most personal injuries or death caused by the debtor's operation of a motor vehicle while
     intoxicated;

     g. Some debts which were not properly listed by the debtors in time to permit the creditor to file a proof of
     claim, if required, or file a timely request to determine dischargeability;

     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
     discharged;
     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
     compliance with the Bankruptcy Code requirements for reaffirmation of debts.

     j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
     Plan for federal employees for certain types of loans from these plans applicable only to cases filed after
     October 17, 2005.


       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
              Case 19-41624            Doc 13 Filed 06/21/19 Entered 06/21/19 23:42:52                               Imaged
                                             Certificate
                                            United       of Notice
                                                     States         Pg 3 Court
                                                             Bankruptcy  of 3
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 19-41624-cer
Mary Elizabeth McGee                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 19, 2019
                                      Form ID: 3180                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 21, 2019.
db             +Mary Elizabeth McGee,    6009 Etzel Avenue, Apt. 1E,    Saint Louis, MO 63112-2100
24170220       +Account Resolution Cor (Midwest Radiolog,     700 Goddard Avenue,   Chesterfield, MO 63005-1100
24170222      ++BARNES JEWISH HOSPITAL,    PO BOX 958410,    SAINT LOUIS MO 63195-8410
               (address filed with court: Barnes Jewish Hospital,      PO Box 958410,   Saint Louis, MO 63195)
24170223       +Bridgecrest,    7300 E Hampton Ave,    Mesa, AZ 85209-3324
24170224       +Carhop Finance,    5900 Green Oak Dr Ste 10,    Minnetonka, MN 55343-4708
24170226       +City of St. Louis,    PO Box 790106,    Saint Louis, MO 63179-0106
24170228       +HRRG,   PO Box 5406,    Cincinnati, OH 45273-0001
24170229       +Kenneth Bini,    12412 Powerscourt Drive, Suite 225,    Saint Louis, MO 63131-3663
24170230       +Kenneth Bini (Oak Park),    12412 Powerscourt Drive, Suite 225,    Saint Louis, MO 63131-3663
24170231       +Midwest Radiological Association,     PO Box 38900,   Saint Louis, MO 63138-8900
24170232       +Miller and Steeno,    11970 Borman Drive, Suite 250,    Saint Louis, MO 63146-4153
24170233       +Oak Park Partners,    11185 Oak Parkway Lane,    Saint Louis, MO 63138-2100
24170234       +Riezman Berger,    7700 Bonhomme 7th Floor,    Saint Louis, MO 63105-1960
24170235       +Southeastern Emergency,    PO Box 740023,    Cincinnati, OH 45274-0023
24170236       +Spire,   Drawer 2,    Saint Louis, MO 63171-0002
24170237       +St. Louis City County Collector,     1200 Market Street, Room 12,   Saint Louis, MO 63103-2826
24170238       +State of Missouri Taxation,    PO Box 385,    Jefferson City, MO 65105-0385
24170240       +Us Dept Of Ed/glelsi,    2401 International Lane,    Madison, WI 53704-3121
24170241       +Vantage Credit Union,    4020 Fee Fee Rd,    Bridgeton, MO 63044-2734
24170243       +Wakefield & Associates (Southeastern Eme,     Po Box 50250,   Knoxville, TN 37950-0250
24170244       +Washington University Physicians,     PO Box 502432,   Saint Louis, MO 63150-2432

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24170219       +E-mail/Text: bankruptcy@rentacenter.com Jun 20 2019 01:44:54      Acceptance Now,
                 5501 Headquarters Dr,    Plano, TX 75024-5837
24170221       +E-mail/Text: samantha.brucker@phfsgroup.com Jun 20 2019 01:43:52       Advance Loans,
                 1 N Oaks Plaza C,    Saint Louis, MO 63121-2936
24170225       +E-mail/Text: dl-csgbankruptcy@charter.com Jun 20 2019 01:44:59       Charter Communications,
                 PO Box 790086,    Saint Louis, MO 63179-0086
24170227       +E-mail/Text: bknotice@ercbpo.com Jun 20 2019 01:44:14      Enhanced Recovery Co L (Charter),
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
24170239        EDI: AISTMBL.COM Jun 20 2019 05:28:00      TMobile,   PO Box 790047,    Saint Louis, MO 63179
24170242       +E-mail/Text: bankruptcyreports@wakeassoc.com Jun 20 2019 01:44:45       Wakefield & Associates,
                 PO Box 58,   Fort Morgan, CO 80701-0058
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              Andrew Kirkwood Smith    on behalf of Debtor Mary Elizabeth McGee aksmithlaw@gmail.com,
               smithar73938@notify.bestcase.com
              Fredrich J. Cruse    trustee@cruselaw.com, MO34@ecfcbis.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
                                                                                             TOTAL: 3
